Exhibit 99.1 Media Contact: Katie McDonald Phone: 816-556-2365 Invester Contact: Ellen Fairchild Phone: 816-556-2083 GREAT PLAINS ENERGY ANNOUNCES FULL-YEAR AND FOURTH QUARTER RESULTS FOR 2007 Operational challenges in first half 2007 led to lower annual core earnings Kansas City, MO., February 6, 2008 – Great Plains Energy Incorporated (NYSE:GXP) today announced full-year 2007 reported earnings of $157.6 million or $1.85 per share, compared to full-year 2006 earnings of $126.0 million or $1.61 per share.Core earnings, which exclude net mark-to-market gains and losses on energy contracts and other items, were $133.4 million or $1.57 per share on more shares outstanding for the full-year 2007, compared to $150.9 million or $1.93 per share in 2006. Reported earnings are reconciled to core earnings in attachment B and C. Compared to 2006, full-year 2007 core earnings were favorably impacted by weather, increased wholesale revenues, new retail rates, and increased customer usage at Kansas City Power & Light (KCP&L), as well as higher delivered volumes at Strategic Energy. These positive factors were more than offset by the impact of plant outages during the first and second quarters at KCP&L, lower gross margin, increased bad debt expense, a first quarter resettlement charge at Strategic Energy and by higher expenses at the holding company. Core earnings per share for 2007 reflect $0.14 per share in additional dilution compared to 2006 resulting from the full-year impact of Great Plains Energy’s May 2006 issuance of 5.25 million shares of common stock and the FELINE PRIDES-related issuance of 5.18 million shares in February 2007. ”Although 2007 was a challenging year for Great Plains Energy, we remain enthusiastic about the prospects for our Company,” commented Chairman and CEO Mike Chesser. “Our long-term growth path remains clear.Completion of the Aquila acquisition, fulfillment of our Comprehensive Energy Plan, and the conclusion of our strategic assessment for Strategic Energy will provide a platform for future growth in earnings and dividends for Great Plains Energy shareholders.” More -Page 2- For the fourth quarter of 2007, reported earnings of $47.7 million or $0.56 per share rose $13.6 million or $0.14 per share compared to the same period last year. Core earnings were $31.2 million or $0.36 per share in the fourth quarter of 2007 compared to $25.5 million or $0.31 per share in the fourth quarter of 2006.Retail and wholesale revenues at KCP&L were the primary drivers of the improvement, partially offset by higher purchased power expense and an increase in holding company costs. Earnings Guidance Due to the status and timing of the Aquila transaction and the Company’s strategic alternatives assessment for Strategic Energy, Great Plains Energy is not issuing 2008 guidance or confirming future years’ guidance at this time. The Company expects to issue guidance later in 2008 upon conclusion of these initiatives. BUSINESS SEGMENTS Kansas City Power
